   Case 2:02-cr-00195-ES Document 390 Filed 03/31/21 Page 1 of 2 PageID: 1729
P1108 Ifl
(7/93)

                                United States District Court
                                                     for
                                       District of New Jersey
                            Report on Offender Under Supervision
Name of Offender: Marcel Simmons                                                           Cr.: 02-00195-003
                                                                                            PACTS #: 32283

Name of Judicial Officer:                THE HONORABLE ESTHER SALAS
                                         UNITED STATES DISTRICT JUDGE

Name of Sentencing Judicial Officer:     THE HONORABLE DENNLS M. CAVANAUGH
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 05/16/2006

Original Offense:    Count One: Racketeering Conspiracy, 18 U.S.C.      § 1962
Original Sentence: 164 months imprisonment. 36 months supervised release

Special Conditions: DNA lesting, Financial Disclosure, New Debt Restrictions, $100 Special Assessment
and $5,000 Fine

Type of Supervision: Supervised Release                           Date Supervision Commenced: 04/24/2018

                                            STATUS REPORT

Mr. Simmons currently resides in Jersey City, New Jersey. and he is currently employed with Sims Metal
Management located in Jersey Cliv. New Jersey. To date, he has paid S4,5 17.53 towards his fine balance.
It should be noted that the offender is currently enrolled in the Treasury’ Offset Program and that should his
term of supervision expire as scheduled, his case will be referred to the U.S. Attorney’s Office. Financial
Litigation Unit, for the collection of any outstanding criminal monetary’ penalties.

Recommendation: It is respectfully requested that Your Honor take no further action and aLlow Mr.
Simmons’s term of supervision to expire as scheduled on April 23, 2021.


                                                           Respectfully submitted,

                                                           SUSAN M. SMALLEY, Chief
                                                           U.S. Probation Officer

                                                           sftithe& a. SieSzik

                                                            By:    MICHELLE A SIEDZIK
                                                                   U.S. Probation Officer

/ mas
    Case 2:02-cr-00195-ES Document 390 Filed 03/31/21 Page 2 of 2 PageID: 1730
                                                                                             Prob l2A—page2
                                                                                               Marcel Simmons

APPROVED:



                         SA{                    3/31/2021
SUZANNE GOLDA-MARTINEZ                               Date
Supervising U.S. Probation Officer

Pie se check a box below to   indicate   the court’s direction regarding action to be taken in this case:

    No Formal Court Action to be Taken at This Time      —   Supervision to Expire on April 23, 2021.
r   Submit a Request for Modiing the Conditions or Term of Supervision
             a Request for Warrant or Summons
       :1t
